 Case 1:19-cv-00392-PLM-RSK ECF No. 51 filed 10/23/20 PageID.638 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ANDREW LAPOINTE, et al.,                      )
                           Plaintiffs,        )
                                              )      No. 1:19-cv-392
-v-                                           )
                                              )      Honorable Paul L. Maloney
U.S. BANK NATIONAL ASSOCIATION, et al.,       )
                      Defendants.             )
                                              )

                                         JUDGMENT

      In accordance with the opinion entered today (ECF No. 50), and pursuant to Fed. R.

Civ. P. 58, JUDGMENT hereby enters.

THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: October 23, 2020                               /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
